DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed July 26, 2022 have been considered but are not persuasive in view of the new grounds of rejection set forth below addressing the amendments to the claims.
In response to applicant’s argument that the Examiner misinterprets Sengun to suggest that the structure of Figure 5A-5C is knotless and capable of engaging tissue and that the snare 150’ is not designed to capture or wrap around tissue, the examiner maintains that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, although the device shown in figures 5A-5C is not designed, intended, meant to be, or disclosed as wrapping around tissue, since the device is capable and arbitrary tissue whether surgical or non-surgical can be inserted within the two loop sections shown in figure 5D, the prior art meets all of the structural limitations of the claim and is capable of performing the recited functions. Applicant further maintains the argument that the snare of Sengun can only work with the use of a knot. The examiner again maintains that this argument is directed toward the intended use of the claimed invention. The device shown in figures 5A and 5C are capable of being wrapped around arbitrary tissue without the use of a knot, the prior art does not have to disclose a specific procedure or reason for doing this, so long as the prior art structures are able to perform the functions, the prior art meets the limitations. 
With respect to applicant’s argument that Sengun comprises only one loop since the single loop is formed only after both strands are pulled through the tube, this argument is also directed toward the intended use. Since the device of Sengun does disclose two loops as shown in figures 5D that meet all the structural requirements of the claims and can perform the recited functions (arbitrary tissue can be inserted into the loops at this stage of the device and tensioned), the mere disclosure of Sengun further disclosing the loops can further be pulled through to form a single loop 152’ does not exclude Sengun from being prior art. Applicant’s argument that the two strands of Sengun are merely used to form the snare, is directed to the intended use of Sengun, which does not limit it from being prior art when the all of the structural limitations of the claim are met at the stage of the device shown in figure 5D, wherein that configuration of the device of Sengun shows two adjustable closed oops, wherein each limb forms an adjustable closed loop (see image below). Each strand 158’ and 156’ of figure 5D, can be independently pulled (whether intended to or not) such that the loops would be able to collapse or adjust independently, as claimed. All of applicant’s arguments are directed to the intended use of Sengun versus that of the claimed invention. The claims must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, applicant’s arguments with respect to Sengun remain non-persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends on claim 6, which has been cancelled. Therefore, it is indefinite for  failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention since it is unclear what is included or excluded by the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends on a cancelled claim and therefore fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun (US 20130296896) in view of Sullivan (US 20130096611).  
Regarding claim 1,  Sengun teaches a surgical construct for tissue repairs, comprising: a tensionable construct comprising a flexible strand (120’), the flexible strand comprising an unsplit end (154’)  and an opposite split end (156’, 158’), the split end being split into with a plurality of limbs(156’, 158’), wherein the plurality of limbs of the flexible strand pass through the flexible strand and form a locking splice and form multiple adjustable knotless closed loops (See image below), wherein each multiple adjustable knotless closed loop being formed after the plurality of limbs are fully passed through the locking splice (figure 5D, 156’ and 158, have fully passed through the full length of the splice 160’) of the flexible strand and each adjustable knotless closed loop having a perimeter and being configured to be tensioned, thereby reducing the perimeter to engage tissue without tying a knot (arbitrary tissue can be inserted within each of the loops in figure 5D). 

    PNG
    media_image1.png
    597
    893
    media_image1.png
    Greyscale

Segun does not specifically teach a shuttling device attached to the flexible strand that allows the plurality of limbs to pass through the flexible strand. However, Sullivan teaches a knotless tensionable surgical construct with a flexible strand, wherein the construct has a shuttle device (40) for facilitating passing the flexible strand through itself to create a splice (paragraph 0042). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include the shuttling device of Sullivan as part of the tensionable construct of Sengun in order to further facilitate and ease passing the flexible strand through itself. 
Regarding claim 2, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein Sengun teaches the tensionable construct consists of the flexible strand with the plurality of limbs (figure 5A) and since the combination only adds the shuttling device of Sullivan, the tensionable construct would consist of only the flexible strand with the plurality of limbs and the shuttling device attached to the flexible strand.

Regarding claim 3, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein Sengun teaches the flexible strand is a suture or suture tape with an end region split into the plurality of limbs (figure 5A).
Regarding claim 4, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein the flexible strand is formed of ultrahigh molecular weight polyethylene (paragraph 0041).
Regarding claim 5, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein the shuttling device taught by Sullivan is a suture passing instrument or a wire loop (40, 44, paragraph 0040).
Claims 10-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun (US 20130296896) in view of Sullivan (US 20130096611).  
Regarding claim 15, Sullivan teaches a surgical system for tissue repairs, comprising: a fixation device (11) comprising a body (figure 1), a longitudinal axis, a proximal end (13), and a distal end (12); and a tensionable construct (30) pre-loaded on the fixation device (figure 2), the tensionable construct comprising a flexible strand (flexible strand 30, paragraph 0129) and a shuttling device (40) coupled to the flexible strand, and the flexible strand extending through at least a portion of the body of the fixation device (figure 3), wherein the flexible strand comprises an unsplit end (31) and an opposite end, wherein the shuttling device allows the opposite end of the flexible strand to pass through the flexible strand and form a locking splice to form an adjustable closed loop. Sullivan does not disclose that the opposite end comprises a split end that splits into a plurality of limbs. However, Sengun teaches a known way to form a snare, wherein it was known in the art at the time of the invention to form a snare from a bifurcated suture filament having first and second terminal limbs (156’ and 158’) that can be curled back to form a loop that defines the snare. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the opposite end of the flexible strand of Sullivan be bifurcated such that it comprises a split end that splits into a plurality of limbs wherein each limb is configured to form an adjustable closed loop (figure 5D) after the limb is fully passed through the length of the locking splice of the flexible strand (figure 5D), each knotless adjustable closed loop having a perimeter and being configured to be tensioned since Sengun teaches a known alternate art-equivalent way of forming a snare from a tensionable construct, and it has been held that mere substitution of art recognized equivalents involves routine skill in the art. The device of Sullivan in view of Sengun would result in each adjustable closed loop formed by bifurcating the opposite end into two limbs being adjustable closed loops, wherein the device would be capable of engaging arbitrary tissue without tying a knot. 
Regarding claim 10, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the locking splice is formed inside the body of the fixation device (figure 5).
Regarding claim 11, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches at least a portion of the body is cannulated and the tensionable construct extends through the body (figures 2-5).
Regarding claim 12, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is fixed to the body of the fixation device, or to a part of the body of the fixation device (fixed at knot 31, figure 5).
Regarding claim 14, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the fixation device is an anchor with an anchor body provided with a plurality of circumferential ribs (11) or ridges extending from an outer surface of the anchor body (figure 1).
Regarding claim 16, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is affixed to the body of the fixation device by passing the flexible strand through an opening at a distal end of the body and tying a knot (31) at the unsplit end of the flexible strand (figures 3-4).
Regarding claim 17, Sullivan in view of Sengun teaches all of the limitations set forth in claim 16, wherein the body has an opening (19) at the proximal end configured to receive a driver head for driving the fixation device, and an opening at the distal end configured to receive and house the knot of the flexible strand (figure 2-5).
Regarding claim 18, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan modified by Sengun teaches the flexible strand (30)  is a suture (Sullivan figures 2-5) or suture tape with an end region split into the plurality of limbs (Sengun figures 5A-5D).
Regarding claim 19, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is formed of ultrahigh molecular weight polyethylene (paragraph 0129).
Regarding claim 20, Sullivan in view of Sengun teaches all of the limitations set forth in claim 19, wherein the shuttling device is a suture passing instrument (40, paragraph 0035) or a wire loop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771